Exhibit SECURITY AGREEMENT THIS SECURITY AGREEMENT (“Agreement”), dated as of October 23, 2009, between MICROFLUIDICS INTERNATIONAL CORPORATION, a Delaware corporation, MICROFLUIDICS CORPORATION, a Delaware corporation (collectively, the "Company"), and WEBSTER BANK, NATIONAL ASSOCIATION, a national banking association (hereinafter, the "Lender"). WHEREAS, the Company has entered into a Loan Agreement dated as of even date herewith (as amended and in effect from time to time, the "Loan Agreement"), with the Lender, pursuant to which the Lender, subject to the terms and conditions contained therein, is to make loans or otherwise to extend credit or provide financial accommodations to the Company; and WHEREAS, it is a condition precedent to the Lender's making any loans or otherwise extending credit or providing financial accommodations to the Company under the Loan Agreement that the Company execute and deliver to the Lender a security agreement in substantially the form hereof; and WHEREAS, the Company wishes to grant a security interest in favor of the Lender as herein provided. NOW, THEREFORE, in consideration of the promises contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Definitions.All capitalized terms used herein without definitions shall have the respective meanings provided therefor in the Loan Agreement.The term "State," as used herein, means the State of Connecticut.All terms defined in the Uniform Commercial Code of the State and used herein shall have the same definitions herein as specified therein.However, if a term is defined in Article 9 of the Uniform Commercial Code of the State differently than in another Article of the Uniform Commercial Code of the State, the term has the meaning specified in Article 9.The term "Obligations," as used herein, means all of the indebtedness, obligations and liabilities of the Company to the Lender, individually or collectively, whether direct or indirect, joint or several, absolute or contingent, due or to become due, now existing or hereafter arising under or in respect of the Loan Agreement, any promissory notes or other instruments or agreements executed and delivered pursuant thereto or in connection therewith or this Agreement. 2.Grant of Security Interest.
